Leaened, P. J.
(dissenting):
I should agree with the opinion of my brother Bocees if I were •satisfied that this were not a case of “ criminal contempt ” under •section 8 of the Code. Turning to the order of December 22, 1883, we find it recited that Patrick J. Flynn contumaciously refused to answer questions and evaded the same, and used contemptuous and insulting language to the judge before whom the •examination was had, reciting the language; and then follows “from all which this court decides that Patrick J. Flynn is guilty of a willful, intentional contempt
On the appeal from that order to the General Term that court *336in its opinion stated that defendant’s conduct was “defiant and contumacious; ” that the rulings of the officer were “ contumaciously spurned.” The order of the General Term affirmed that, order of the Speeial Term “ in so far as it adjudged Patrick J, Flynn in contempt as therein stated.”
It seems to me, therefore, to have been decided by this term that Patrick J. Flynn was guilty of “ contumacious behavior and a con-tamacious and unlawful refusal to answer.” This brings the case under section 8, sudivisions 1 and 5, and under section 9 ; and takes it out of the class of cases provided for in section 14, subdivision 5, and sections 2266, et sey. That is, the Special Term and the General Term decided that his conduct was a criminal contempt. If so, the fine is not limited by the damages sustained by the plaintiff. The order as to Rebecca was different in the omission of the word “ intentional ” and the omission of the recital of any contemptuous langugage used to the court.
I think, therefore, that as to Rebecca the order should be modified as stated in the opinion of Judge Bocees ; as to Patrick, affirmed. No-costs to either party.
Orders to be modified. (See opinion of Bocees, J.) Order to be settled by Bocees, J.